Merrick, J.
The 264th chapter of the statutes of 1855 appears to have been designed to vary the provisions of § 22 of the Rev. Sts. c. 97, only in respect to the species and value of the property to be exempted from levy on execution. It is not a new statute, embracing and revising the whole subject of the law; but, both in its title and its body, is expressed to be merely amendatory of the provisions of the act to which it refers and is an addition. It nowhere indicates any purpose or intention of the legislature to confer its benefits upon any persons, or classes of persons, who were not already entitled to claim exemption of their tools and implements of trade from the levy of an execution. But “ materials, stock and fixtures ” are enumerated as additional articles which are thereafterwards to be free from liability to seizure and sale on execution, and five hundred dollars is substituted for fifty as the amount in value to be so exempted. In all other respects, the former statute remains in force and unchanged. The St. of 1855, c. 264, having by a proper construction of its provisions, this force and effect, the claim of the plaintiff cannot be maintained. Under the seri a *300of decisions cited by the counsel for the defendant, we consider it to have been well settled that the provision of the former statutes, concerning the exemption of the tools and implements of a debtor necessary for carrying on his trade or business, is not applicable to persons engaged in and conducting" large and extended manufacturing operations, requiring the cooperation of many persons in the various parts of the work to be done, and a heavy outlay of expenditure for the procurement of machinery indispensable to its accomplishment. But such was the position, occupation and employment of the plaintiff, when he made his petition for the benefit of the act for the relief of insolvent debtors; and therefore he was not entitled, either under the original act or the act of amendment, to hold any portion of the property invested in his general business, as a manufacturer of paper, exempt from levy of an execution. If not so exempt, it was properly taken into possession and disposed of by the defendant as his assignee; and, according to the agreement of the parties, there must be

Judgment for the defendant.